Citation Nr: 1001189	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress syndrome 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Detroit, Michigan that denied the Veteran's claims 
for service connection for a lumbar spine disability and an 
acquired psychiatric disorder other than PTSD (hereinafter 
simply "an acquired psychiatric disorder").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
lumbar spine disability and for an acquired psychiatric 
disorder.  After a thorough review of the Veteran's claims 
file, the Board has determined that additional development is 
necessary prior to adjudication of these claims.  

The Veteran claims that his current lumbar spine condition is 
related to two accidents that occurred during his active 
service in the United States Navy.  Specifically, the Veteran 
alleges that the first accident occurred some time between 
January and March 1969 aboard the USS Firedrake while docked 
in San Francisco, California, shortly before departing to 
Vietnam.  See Notice of Disagreement (NOD), June 2005 at 1; 
Brief, November 2009 at 2 (dates).  He alleges that he was 
strapping down a pallet of bombs when a fork lift carrying a 
pallet "pushed" them on him.  See NOD.  He alleges that he 
was treated at a Navy hospital, where x-rays were taken but 
no injury was formally diagnosed.  See NOD.

The Veteran also alleges that around January 1972, on his 
first day of assignment to the USS Uhlmann, which was moored 
in Tacoma, Washington at the time, he incurred a second back 
injury in an automobile accident off base in Bremerton, 
Washington with a lieutenant and two other sailors in the 
lieutenant's personal vehicle.  See NOD, June 2005; 
Statement, January 2007; Form 21-4176, Report of Accidental 
Injury.  He asserts that they were en route from Tacoma to 
Bremerton, Washington to "pick up traffic" and go to the 
PX.  The Veteran alleges that the local Bremerton police 
handled the accident report and that he was treated at a 
local hospital in Bremerton.  The Veteran submitted 
photographs taken of the vehicles after the accident, as well 
as a Form 21-4176, Report of Accidental Injury, prepared by 
him in support of his claim.  No buddy statements have been 
submitted by the Veteran, although the Board notes that the 
RO sent a letter in February 2007 to the Veteran describing 
alternate sources of information such as buddy statements.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the duty to assist includes obtaining the claimant's 
service medical records and, if the claimant has furnished 
the Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  VA's duty to assist also includes 
obtaining any other relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.158(c) (2009).  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency, efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.158(c) 
(2009).

The Board notes that the RO has made numerous attempts to 
ensure that all available service treatment records have been 
associated with the claims folder.  However, given the 
relatively few records currently in the file, it appears that 
the available service treatment records may be incomplete, 
despite the RO's efforts.  Consequently, the Veteran's 
representative has requested that VA undertake additional 
efforts to assist the Veteran in developing his claim, to 
include locating other records that may corroborate his 
reported in-service injuries.

Specifically, the representative has requested that VA 
attempt to locate the ship logs of the USS Firedrake dated 
sometime between January 15, 1969 and March 17, 1969, while 
the ship was docked in San Francisco, California prior to 
departing for Vietnam.  In this regard, the Board 
acknowledges a May 2006 request sent by the RO to the Naval 
Reserve Personnel Center (Naval Reserve) with regard to a 
separate claim filed by the Veteran involving service in 
Vietnam, in which the RO requested copies of the ship logs 
for the USS Firedrake for various dates in 1969 when the ship 
was in the "official waters of Vietnam," including 
"2/17/69 - 3/11/69" and "3/19/69 - 3/25/69."  The Board 
notes, however, that, as noted in the request itself, the 
request was made only for records created while the ship was 
in the "official waters of Vietnam," not when it was docked 
in San Francisco, California where the Veteran alleges the 
forklift accident occurred shortly before departing to 
Vietnam (some time between January 15, 1969 to March 17, 1969 
as noted by his representative in his brief).  See NOD.  
Moreover, the Board notes that no request to the National 
Archives for the ship logs is documented in the claims file.  

With regard to the alleged January 1972 vehicle accident, the 
representative has also asked that a request be made to the 
Department of the Navy for copies of any Judge Advocate 
General report, investigative report, line of duty 
determination, accident report, or any other record prepared 
regarding the alleged accident.  The Board notes, however, 
the Veteran has indicated on several occasions that this 
accident was only investigated by the local civilian police 
force, and not by the military.  Therefore, the Board finds 
that a search for military records as asked by the 
representative is unnecessary.  The Board further finds, 
however, that the duty to assist requires requesting any 
relevant Bremerton, Washington police records of the 
accident, as the Veteran noted that this particular police 
department prepared an accident report in his October 2006 
Form 21-4176.  Any authorization or clarification needed to 
request these records should be obtained from the Veteran.

In addition to the claims file missing most of the Veteran's 
service treatment records, it includes none of the Veteran's 
personnel records except for a copy of his DD Form 214N.  The 
Board finds that the duty to assist requires making an 
attempt to obtain copies of the Veteran's service personnel 
records from the NPRC.  The Board acknowledges that in 
October 2004, a request was sent to the NPRC for verification 
of the Veteran's service in Vietnam.  There is no record, 
however, of any request being made for copies of all of his 
service personnel records (for his entire period of active 
service).

As there is competent evidence suggesting that the Veteran's 
claimed psychiatric disorder may be related to the claimed 
lumbar spine disability, this matter is being deferred 
pending further development and readjudication of the spine 
claim.  While this case is in remand status, the Veteran 
should be given another opportunity to identify the specific 
hospital in Bremerton, Washington where he received treatment 
following his automobile accident, as well as the private 
doctor who allegedly treated him during service for his 
psychiatric condition in Long Beach, California. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's 
service personnel records from the NPRC 
relating to his active service in the Navy 
between June 1968 and April 1972, and 
associate any records received with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

2.  Request verification from the National 
Archives and Records Administration of any 
forklift accident or of any injury to the 
Veteran from the ship logs of the USS 
Firedrake dated sometime between January 
15, 1969 and March 17, 1969, while the ship 
was docked in San Francisco, California 
prior to departing for Vietnam.  Associate 
any records received with the claims file.  
If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

3.  Request copies of all relevant accident 
reports or any other record prepared in 
connection with a January 1972 motor 
vehicle accident that occurred between 
Tacoma, Washington, and Bremerton, 
Washington, in a Navy lieutenant's vehicle 
in which the Veteran and two other sailors 
were passengers, from the Bremerton, 
Washington police department.  Any 
authorization or clarification needed from 
the Veteran before requesting these records 
should be obtained.  Any records obtained 
should be associated with the claims file.  
If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

4.  Provide the Veteran with an opportunity 
to identify the specific hospital in 
Bremerton, Washington where he received 
treatment following his automobile 
accident, as well as the private doctor who 
allegedly treated him during service for 
his psychiatric condition in Long Beach, 
California.  If the Veteran is able to 
provide the request information, as well as 
completed authorization forms, request the 
relevant treatment records.  Any records 
obtained should be associated with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

5.  After the aforementioned development is 
completed, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claims.  If either of the 
claims remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

